 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     YOVANNY ONTIVEROS
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                    )   Case No. 2:18-cr-000175-TLN
11                                                )
                      Plaintiff,                  )   STIPULATION AND ORDER TO AMEND
12                                                )   PRETRIAL MOTION SCHEDULE
     vs.                                          )
13                                                )   Date: February 27, 2020
     YOVANNY ONTIVEROS,                           )   Time; 9:00 a.m.
14                                                )   Judge: Hon. Troy L. Nunley
                      Defendant.                  )
15                                                )
                                                  )
16
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Shea Kenny, Assistant United States Attorney, counsel for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
19
     for Defendant Yovanny Ontiveros, that motion schedule be amended as follows:
20
             a) Any pretrial motions brought pursuant to Rule 12(b)(3) of the Federal Rules of
21
             Criminal Procedure shall be filed by March 5, 2020.
22
             b) The government’s opposition to any Rule 12(b)(3) motion shall be filed by April 2,
23
                 2020.
24
             c) The defendant’s reply to any Rule 12(b)(3) motion, if any, shall be filed by April 16,
25
                 2020.
26
             d) The Court’s hearing on any Rule 12(b)(3) motion shall be scheduled for April 30,
27
                 2020, unless the Court sets a different date.
28
       Stipulation and Order to                        -1-
       Amend Pretrial Motion Schedule
 1
 2          This continuance is to allow additional time for both parties to review materials.

 3
 4
 5   DATED: February 26, 2020                     Respectfully submitted,

 6                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 7
 8                                                /s/ Jerome Price
                                                  JEROME PRICE
 9                                                Assistant Federal Defender
                                                  Attorney for Defendant
10                                                YOVANNY ONTIVEROS
11
12   DATED: February 26, 2020                     McGREGOR W. SCOTT
                                                  United States Attorney
13
                                                  /s/ Shea Kenny
14                                                SHEA KENNY
                                                  Assistant United States Attorney
15
                                                  Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to                      -2-
      Amend Pretrial Motion Schedule
 1                                                ORDER

 2          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as

 4   its order. The Court amends the pretrial motion schedule as follows:

 5              a) Any pretrial motions brought pursuant to Rule 12(b)(3) of the Federal Rules of

 6                  Criminal Procedure shall be filed by March 5, 2020.

 7              b) The government’s opposition to any Rule 12(b)(3) motion shall be filed by April

 8                  2, 2020.

 9              c) The defendant’s reply to any Rule 12(b)(3) motion, if any, shall be filed by April

10                  16, 2020.

11              d) The Court’s hearing on any Rule 12(b)(3) motion shall be scheduled for April 30,

12                  2020, unless the Court sets a different date.

13
14
15   Dated: February 26, 2020
                                                                    Troy L. Nunley
16                                                                  United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to                        -3-
      Amend Pretrial Motion Schedule
